UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-K ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 or TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission File Number 001-12917 REIS, INC. Maryland 13-3926898 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 530 Fifth Avenue, New York, NY (Address of Principal Executive Offices) (Zip Code) (212)921-1122 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.02par value per share The Nasdaq Market LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesNo Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act.YesNo Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days.YesNo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YesNo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Act).YesNo The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant was approximately $31,632,000 based on the closing price on the Nasdaq Global Market for such shares on June30, 2009.(Please see “Calculation of Aggregate Market Value of Non-Affiliate Shares” within Item 5 of this report for a statement of assumptions upon which this calculation is based.) The number of the Registrant’s shares of common stock outstanding was 10,447,779 as ofMarch10, 2010. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s definitive proxy statement for the 2010 annual stockholders’ meeting are incorporated by reference into PartIII of this Annual Report on Form 10-K. TABLE OF CONTENTS Item No. Page No. PART I 1. Business 3 1A. Risk Factors 9 1B. Unresolved Staff Comments 18 2. Properties 18 3. Legal Proceedings 18 4. Reserved 18 PART II 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 6. Selected Financial Data 20 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 7A. Quantitative and Qualitative Disclosures About Market Risk 35 8. Financial Statements and Supplementary Data 36 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 36 9A. Controls and Procedures 36 9B. Other Information 37 PART III Directors, Executive Officers and Corporate Governance 38 Executive Compensation 38 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 38 Certain Relationships and Related Transactions, and Director Independence 38 Principal Accountant Fees and Services 38 PART IV Exhibits and Financial Statement Schedules 39 FINANCIAL STATEMENTS Consolidated Balance Sheets at December 31, 2009 and 2008 F-3 Consolidated Statements of Operations for the Years Ended December 31, 2009 and 2008 F-4 Consolidated Statements of Changes in Stockholders’ Equity for the Years EndedDecember 31, 2009 and 2008 F-5 Consolidated Statements of Cash Flows for the Years Ended December 31, 2009 and 2008 F-6 Notes to Consolidated Financial Statements F-7 FINANCIAL STATEMENT SCHEDULES All schedules have been omitted because the required information for such schedules is not present, is not present in amounts sufficient to require submission of the schedule or because the required information is included in the consolidated financial statements. PART I Item1. Business. Organization Reis, Inc., which we refer to as either the Company or Reis, is a Maryland corporation. The Company’s primary business is providing commercial real estate market information and analytical tools for its customers, through its Reis Services subsidiary. For disclosure and financial reporting purposes, this business is referred to as the Reis Services segment. Business Reis Services’s Historic Business Reis Services, including its predecessors, was founded in 1980. Reis maintains a proprietary database containing detailed information on commercial properties in metropolitan markets and neighborhoods throughout the U.S.The database contains information on apartment, office, retail and industrial properties and is used by real estate investors, lenders and other professionals to make informed buying, selling and financing decisions. In addition, Reis data is used by debt and equity investors to assess, quantify and manage the risks of default and loss associated with individual mortgages, properties, portfolios and real estate backed securities. Reis currently provides its information services to many of the nation’s leading lending institutions, equity investors, brokers and appraisers. Reis’s flagship product is Reis SE, which provides online access via a web browser to commercial real estate information and analytical tools designed to facilitate debt and equity transactions as well as ongoing evaluations. In addition to trend and forecast analysis at metropolitan and neighborhood levels, the product offers detailed building-specific information such as rents, vacancy rates, lease terms, property sales, new construction listings and property valuation estimates. Reis SE is designed to meet the demand for timely and accurate information to support the decision-making of property owners, developers and builders, banks and non-bank lenders, and equity investors, all of whom require access to information on both the performance and pricing of assets, including detailed data on market transactions, supply, absorption, rents and sale prices. This information is critical to all aspects of valuing assets and financing their acquisition, development and construction. Reis’s revenue model is based primarily on annual subscriptions that are paid in accordance with contractual billing terms. Reis recognizes revenue from its contracts on a ratable basis; for example, one-twelfth of the value of a one-year contract is recognized monthly. Industry Background Commercial real estate assets represent a significant share of the overall value of investible U.S. assets.According to the Real Estate Roundtable in September 2009, the United States commercial real estate market is valued at roughly $6.7 trillion.The value of the Wilshire 5000, which approximates the total market capitalization of the U.S. equity markets, was $11.5 trillion at December 31, 2009. In a typical year, thousands of commercial real estate properties are sold, purchased, financed and evaluated, hundreds of millions of square feet of new construction projects are completed, and a similar number of square feet are signed to new leases. However, 2008 and 2009 were not typical years.For property types that Reis covers, Reis estimates that the value of commercial real estate transactions in the United States declined by approximately 35% from 2008 to 2009.Transaction volume fell by 87% from a peak of $72 billion in the second quarter of 2007 to $9 billion in the fourth quarter of 2009 (based upon Reis data).Separately, new commercial mortgage backed securities, or CMBS, issuances which totaled over $230 billion in 2007, tumbled to $12 billion in 2008.Credit is scarce and future liquidity levels remain uncertain for 2010. The varied participants in U.S.commercial real estate demand timely and accurate information to support their decision-making. Participants in the asset market, such as property owners, developers and builders, banks and non-bank lenders, and equity investors, require access to information on both the performance and pricing of assets, including detailed data on market transactions, supply, and absorption. This information is critical to all aspects of valuing assets and financing their acquisition, development and construction. Additionally, brokers, operators and lessors require access to detailed information concerning current and historical rents, vacancies, concessions, operating expenses, and other market specific and property specific performance measures. 3 In recent years, corporate governance and other regulatory requirements (such as mark-to-market requirements, the Basel Capital Accord (Basel II), guidance from the Federal Reserve System, the Office of the Comptroller of the Currency, and the Federal Deposit Insurance Corporation (FDIC)) have increased the need for market and portfolio monitoring, generating demand for appropriate analytical tools.The commercial banking and investment banking industries have undergone a wave of mergers, reorganizations, FDIC-arranged takeovers and other dislocations, similar to the consolidations which occurred following the savings & loan collapses in the late 1980s and early 1990s.In addition, the U.S. government’s Troubled Asset Relief Program gives the U.S. Treasury Secretary broad authority to purchase and insure mortgage assets, and to purchase any other financial instrument that the Secretary deems necessary to stabilize the financial markets.In February 2009, the Term Asset-Backed Securities Loan Facility, primarily administered by the New York Federal Reserve Bank, was expanded to include CMBS issuances, allowing certain investors to swap AAA-rated securities for U.S. Treasury securities.According to the Real Estate Roundtable in September 2009, approximately $300 billion of commercial real estate debt matures each year for the next decade.It is expected that replacement financing may not be readily available because of declines in values of the underlying real estate, tighter credit requirements and a significant reduction in the number of lenders willing to lend on commercial real estate.For those lenders who do extend credit, as well as for borrowers seeking commitments, the demand for accurate and timely information as well as access to analytics, valuation tools and support will be necessary to properly evaluate the underlying real estate collateral. Operations As commercial real estate markets have grown in size and complexity, Reis, over the last 30 years, has invested in the areas critical to supporting the information needs of real estate professionals in both the asset market and the space leasing market. In particular, Reis has: ▪ developed expertise in data collection across multiple markets and property types; ▪ invested in the analytical expertise to develop decision support systems around property valuation, credit analytics, transaction support and risk management; ▪ created product development expertise to collect market feedback and translate it into new products and reports;and ▪ invested in a robust technology infrastructure to disseminate these tools to the wide variety of market participants. These investments have established Reis as a leading provider of commercial real estate information and analytical tools to the investment community. Reis continues to develop and introduce new products, expand and add new markets and data, and find new ways to deliver existing information to meet and anticipate client demand, as more fully described below under “Products and Services.”The depth and breadth of Reis’s data and expertise are critical in allowing Reis to grow its business. Customers As of December31, 2009, Reis had approximately 670 companies under signed contracts. Generally, each company has multiple users entitled to access Reis SE. These numbers do not include users who pay for individual reports by credit card. The majority of our subscription revenues derive from banks, other financial institutions, funds, equity owners and domestic and international regulators, with the remainder from service providers (such as brokers and appraisers). Proprietary Databases Reis has expertise in collecting, screening and organizing large volumes of data into its proprietary databases. Each quarter, a rotating and statistically robust sample of building owners, leasing agents, and managers are surveyed to obtain key building performance statistics including, among others, occupancy rates, rents, rent discounts, free rent allowances, tenant improvement allowances, lease terms and operating expenses. All survey responses are subjected to an established quality assurance and validation process. At the property level, surveyors compare the data reported by building contacts with data previously collected on that property and similar properties, and question any unusual changes in rents and vacancies. Whenever deemed appropriate, follow-up calls are placed to building contacts for verification or clarification of the results. All aggregate market data at the neighborhood (submarket) and city (market) levels are also subjected to comprehensive quality controls.The following table lists the number of metropolitan markets covered by Reis for each of four types of commercial real estate at December 31, 2009: 4 Number of metropolitan markets: Apartment Retail Office Industrial 44 At December 31, 2009, these metropolitan markets are further sub-divided into approximately 1,800 competitive submarkets based on property type. In addition to the core property database, Reis develops and maintains a new construction database that identifies and monitors projects that are being added to our covered markets.Detailed tracking of the supply side of the commercial real estate market is critical to projecting performance changes at the market and submarket levels.This database is updated weekly and reports relevant criteria such as project size, property type and location for projects that are planned, proposed, under construction, or nearing completion. Reis also maintains a sales comparables database containing transactions over $2,000,000 in 172 of our covered markets. The database captures key information on each transaction such as buyer, seller, purchase price, capitalization rate and financing details, where available. Products and Services Reis SE, available through the www.reis.com web site, serves as a delivery platform for the thousands of reports containing Reis’s primary research data and forecasts, as well as a number of analytical tools. Access to Reis SE is by secure password only and can be customized to accommodate the needs of subscribers. For example, the product can be tailored to provide access to all or only selected markets, property types and report combinations. The Reis SE interface has been refined over the past several years to accommodate real estate professionals who need to perform market-based trend analysis, property specific research, comparable property analysis, and generate valuation and credit analysis estimates at the single property and portfolio levels.These analytical tools may increase in significance over the next few years as investors study opportunities in the secondary market for commercial mortgage backed securities. On a quarterly basis, Reis updates thousands of neighborhood and city level reports that cover historical trends, current conditions and, in a majority of its markets, five year forecasts on all key real estate market indicators. These updates are supported by property, neighborhood and city data collected during the prior quarter. Reports are retrievable by street address, property type (apartment, office, retail and industrial) or market/submarket and are available as full color, presentation quality documents or in spreadsheet formats. These reports are used by Reis’s customers to assist in due diligence and to support commercial real estate transactions, including loan originations, underwriting, acquisitions, risk assessment (including loan loss reserves and impairment analyses), portfolio monitoring and management, asset management, appraisal and market analysis. Other significant elements of Reis SE include: ▪ property comparables that allow users to identify buildings or new construction projects with similar characteristics (such as square footage, rents or sales price); ▪ quarterly “First Glance” reports that provide an early assessment of the apartment, office and retail sectors across the U.S.and preliminary commentary on new construction activity; ▪ Quarterly Briefings— two conference calls each quarter attended by hundreds of subscribers, during which Reis provides an overview of its latest high-level findings and forecasts for the commercial real estate space and capital markets; ▪ real estate news stories chosen by Reis analysts to provide information relevant to a particular market and property type; and ▪ customizable email alerts that let users receive proactive updates on only those reports and markets that they designate. 5 Reis continuously enhances Reis SE by developing new products and applications.Recent examples include: ▪ the October 2008 launch of Transaction AnalyticsSM, a tool that empowers commercial real estate investors and portfolio managers to identify sales and capital markets trends directly impacting the value of their assets.For all of Reis’s metro areas and regions, users of Transaction AnalyticsSM can obtain, on demand, a customized read on historical, current and forecasted capital market conditions, key measurements of sales transaction activity, including mean, median, and 12-month rolling cap rates, total sales price, price per unit or square foot, and total transaction volume.The user may refine this analysis by including only properties that meet specified sales transaction characteristics (price or capitalization rate), or physical characteristics (size, age or class). ▪ the February 2009 launch of Value AlertSM, an analytical tool that provides a quick measure of how previous commercial real estate value assumptions may need to be modified to reflect current economic realities.The tool can be applied to a portfolio as an initial screen to identify assets that may warrant further scrutiny. ▪ the August 2009 enhancement of Reis’s Single Property Valuation module and its Asset and Portfolio AnalysisSM service, designed to help clients quantify the value and risk associated with their commercial real estate holdings. ▪ the February 2010 expansion of Reis’s custom research and advisory services, which enhances Reis’s ability to provide economic, market and investment advisory services, perform portfolio reviews, deliver custom data feeds, and conduct client-specific surveys of markets and property types that may not fall within the company’s standard coverage areas. Reis also expanded its coverage of retail markets during 2009.In May 2009, Reis initiated coverage of neighborhood and community shopping centers in 27 additional markets and in August 2009, Reis expanded retail coverage by 35 additional markets.Separately, Reis expanded its coverage of commercial real estate sale transactions by adding 90 additional markets in August 2009. Reis continues to develop new products and applications.Current initiatives include: (1) a program tailored to the needs of small enterprises and individuals, professional investors, brokers and appraisers; (2) further geographic expansion of our market coverage and/or property types; and (3) possible data redistribution relationships with other business vendors. Cost of Service Reis’s data is available to customers in four primary ways: (1)annual and multi-year subscriptions to Reis SE; (2)capped subscriptions allowing customers to download a limited number of reports; (3)online credit card purchases; and (4)custom data requests. Annual subscription fees range from $1,000 to over $600,000, depending on the combination of markets, property types and reports subscribed to, for which the customer is typically allowed to download an unlimited number of reports over a 12-month period. Capped subscriptions generally range from $1,000 to $25,000 and allow clients to download a fixed retail value of reports over a 12-month period. Individual report sales typically range from $150 to $695 per report and are available to anyone who visits Reis’s retail website or contacts Reis via telephone, fax or email. However, certain reports are only available by a subscription or capped subscription account. Finally, custom data deliverables range in price from $1,000 for a specific data element to hundreds of thousands of dollars for custom portfolio valuation and credit analysis.Renewals are negotiated in advance of the expiration of an existing contract.Important factors in determining contract renewal rates include a subscriber’s historical and projected report consumption. Customer Service and Training Reis focuses intensively on proactive training and customer support. Reis’s dedicated customer service team offers customized on-site training and web-based and telephonic support, as well as weekly web-based training seminars open to all customers.The corporate training team also meets regularly with a large proportion of Reis’s customers.Additional points of customer contact include mid-year service reviews, a web-based customer feedback program and account manager visits.All of these contacts are used to assist customers with their utilization of Reis SE to identify opportunities for product adoption and increased usage and to solicit customer input for future product enhancements.In 2009, Reis’s customer service group began offering training videos through the Reis SE platform. Proprietary Rights To protect our proprietary rights, we rely upon a combination of: 6 ▪ trade secret, copyright, trademark, database protection and other laws at the Federal, state and local level; ▪ nondisclosure, non-competition and other contractual provisions with employees, vendors and consultants; ▪ restrictive license agreements with customers; and ▪ other technical measures. We protect our software’s source code and our database as either trade secrets or under copyright law. We license our services under license agreements that restrict the disclosure and use of our proprietary information and prohibit the unauthorized reproduction, re-engineering or transfer of the information in our products and services. We also protect the secrecy of our proprietary database, our trade secrets and our proprietary information through confidentiality and noncompetition agreements with our employees, vendors and consultants. Our services also include technical measures designed to deter and detect unauthorized copying of our intellectual property. We have registered the trademarks for the Reis logo and “Your Window Onto the Real Estate Market.” Competition Real estate transactions involve multiple participants who require accurate historical and current market information. Key factors that influence the competitive position of commercial real estate information vendors include: the depth and breadth of underlying databases; price; ease of use, flexibility and functionality of the software; the ability to keep the data up to date; scope of coverage by geography and property type; customer training and support; adoption of the service by industry leaders; consistent product innovation; and recognition by general business and trade media. Reis’s senior management believes that, on a national level, only a small number of firms serve the property information needs of commercial real estate investors and lenders. Reis competes directly and indirectly for customers with online services or web sites targeted to commercial real estate professionals such as CoStar Group, Inc. (or CoStar) (including the recently acquired Property and Portfolio Research), Real Capital Analytics, Inc., CBRE Econometric Advisors, a wholly-owned subsidiary of CB Richard Ellis and formerly known as Torto Wheaton Research, and LoopNet, Inc., as well as with in-house real estate research departments. Wellsford’s Historic Business The Company was originally formed on January8, 1997. Reis acquired the Reis Services business by merger in May 2007, which we refer to as the Merger. Prior to May 2007, Reis operated as Wellsford Real Properties, Inc., which we refer to as Wellsford. Wellsford’s primary operating activities immediately prior to the Merger were the development, construction and sale of its three residential projects and its approximate 23% ownership interest in the Reis Services business. The Company completed the sale of the remaining units at its Colorado project in September 2009 and sold its Claverack, New York project in February 2010.In addition, the Company ceased building new homes in 2008 and is seeking to exit the residential development business by selling its East Lyme, Connecticut project in bulk, in order to focus solely on the Reis Services business. Residential Development Activities At December 31, 2009, the Company’s residential development activities were comprised of the following: ▪ The Orchards, a single family home development in East Lyme, Connecticut, upon which the Company could build 161 single family homes on 224acres, which we refer to as East Lyme. Sales commenced in June 2006 and an aggregate of 39 homes and lots (28 homes and 11 lots) were sold as of December 31, 2009.At December 31, 2009, the remaining inventory included one home, two improved lots and 119 fully approved lots. ▪ The Stewardship, a single family home development in Claverack, New York, which is subdivided into 48 developable single family home lots on 235acres and includes two model homes and substantially completed infrastructure and amenities, which we refer to as Claverack.On February 24, 2010, this property was sold. 7 The Company is working with local and regional brokers related to the East Lyme bulk sale initiative.There can be no assurance that the Company will be able to sell the home in inventory, or any or all of the remaining lots, individually or in bulk, at acceptable prices, or within a specific time period, or at all.None of the Company’s remaining real estate assets is encumbered by debt. Additional Segment Financial Information See Note 3 of the consolidated financial statements included in this filing for additional information regarding all of the Company’s segments. Unsolicited Offers and Board Rejections On June 5, 2008, CoStar made an initial, non-public, unsolicited offer to acquire the Company for $8.75 per share in cash, which was rejected by Reis’s board of directors, which we refer to as the Board, on June 30, 2008.On August 13, 2008, the Board rejected a second unsolicited proposal by CoStar, which it made public, to acquire the Company for the same $8.75 per share price.In the view of the Board, the price offered in the CoStar proposals was inadequate as it was below the long-term value Reis could realize for its stockholders by the pursuit of its business as an independent entity and the continued disposition of its real estate assets, or by an organized sale of the Company.On October 30, 2008, CoStar publicly announced on its quarterly conference call that it was formally withdrawing its offer. Corporate Information The Company’s executive offices are located at 530 Fifth Avenue, Fifth Floor, New York, New York 10036; telephone: (212) 921-1122; web site: www.reis.com; email: investorrelations@reis.com. To access investor relations information and the Company’s other documents filed with the Securities and Exchange Commission, or SEC, visit www.reis.com. Copies of our most recent annual report on Form 10-K, any later filed quarterly reports on Form 10-Q and current reports on Form 8-K, as well as any amendments thereto, are available on our website, as soon as reasonably practicable after we electronically file such material with, or furnish it to, the SEC.Please note that information on the Company’s web site is not part of this Form 10-K filing. On a consolidated basis, the Company had 122 employees as of December 31, 2009. Cautionary Statement Regarding Forward-Looking Statements This annual report on Form 10-K contains “forward-looking statements” within the meaning of the U.S. Private Securities Litigation Reform Act of 1995. These forward-looking statements may relate to the Company’s or management’s outlook or expectations for earnings, revenues, expenses, asset quality, or other future financial or business performance, strategies, prospects or expectations, or the impact of legal, regulatory or supervisory matters on our business, operations or performance. Specifically, forward-looking statements may include: ▪ statements relating to future services and product development of the Reis Services segment; ▪ statements relating to future sales of the Company’s remaining real estate assets; ▪ statements relating to future business prospects, potential acquisitions, revenue, expenses, income (loss), cash flows, valuation of assets and liabilities and other business metrics of the Company and its businesses, including EBITDA and Adjusted EBITDA; and ▪ statements preceded by, followed by or that include the words “estimate,” “plan,” “project,” “intend,” “expect,” “anticipate,” “believe,” “seek,” “target” or similar expressions relating to future periods. Forward-looking statements reflect management’s judgment based on currently available information and involve a number of risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements. With respect to these forward-looking statements, management has made certain assumptions. Future performance cannot be assured. Actual results may differ materially from those contemplated by the forward-looking statements. Some factors that could cause actual results to differ include: 8 ▪ revenues may be lower than expected; ▪ the inability to retain and increase the Company’s customer base; ▪ additional adverse changes in the real estate industry and the local market in which the Company has property; ▪ inability to dispose of our remaining residential real estateat expected prices or at all; ▪ inability to execute properly on new products and services, or failure of customers to accept these products and services; ▪ competition; ▪ the inability to attract and retain sales and senior management personnel; ▪ difficulties in protecting the security, confidentiality, integrity and reliability of the Company’s data; ▪ changes in accounting policies or practices; ▪ legal and regulatory issues; and ▪ the risk factors listed under “Item1A. Risk Factors” of this annual report on Form 10-K. You are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date of this annual report on Form10-K. Except as required by law, the Company undertakes no obligation to publicly update or release any revisions to these forward-looking statements to reflect any events or circumstances after the date of this annual report on Form10-K or to reflect the occurrence of unanticipated events. Item1A.Risk Factors. The following is a discussion of the risk factors that Reis’s management believes are material to Reis at this time. These risks and uncertainties are not the only ones facing Reis and there may be additional matters that Reis is unaware of or that Reis currently considers immaterial. Any or all of these could adversely affect Reis’s business, results of operations, financial condition and cash flows. Our commercial real estate information services business is our primary business segment. However, sales of, or a failure to sell, our remaining real estate property could significantly impact our results of operations, financial condition and cash flows. Risk Factors Relating to Reis Generally Our common stock is thinly traded and there may continue to be little or no liquidity for shares of our common stock. Historically, our common stock has been thinly traded and an active trading market for our common stock may not develop. In the absence of an active public trading market, investors trying to sell their shares may find it difficult to find buyers for their shares at prices quoted in the market or at all. Our Board may authorize transactions with respect to our common stock.These transactions may include a reverse stock split or odd-lot or other share repurchase programs.In December 2008, we announced that our Board authorized a repurchase program of shares of our common stock up to an aggregate amount of $1,500,000 and in August 2009, the Board authorized an increase in the repurchase program to an aggregate amount of $3,000,000.In addition, Wellsford effected an odd-lot share repurchase program in 1999, strategically repurchased shares between 1999 and 2001, and executed a reverse stock split in 2000. All decisions regarding any such transactions will be at the discretion of our Board and will be evaluated from time to time by the Board in light of the price per share of our common stock, the number of shares of our common stock outstanding, applicable NASDAQ rules, applicable law and other factors that our Board deems relevant. If we effect any such transaction, the liquidity of our common stock could be adversely affected by the reduced number of shares that would be outstanding after the transaction. In addition, a share repurchase program (including the current program) requires the payment of cash by Reis to stockholders, which could adversely impact our financial liquidity. If we effect a reverse stock split, there can be no assurance that the market price per share of our common stock after the 9 reverse stock split will rise or remain constant in proportion to the reduction in the number of shares of our common stock outstanding before the reverse stock split. Our executive officers and directors own a significant percentage of our stock and have significant control of our management and affairs, and they may take actions which may not be in the best interest of other stockholders. The executive officers and directors of Reis beneficially owned approximately 27.0% of Reis’s outstanding common stock as of December 31, 2009. Of this total, Lloyd Lynford, Jonathan Garfield and Jeffrey Lynford beneficially owned 11.1%, 7.6% and 5.5%, respectively. This significant concentration of share ownership may adversely affect the trading price of our common stock because investors may perceive disadvantages in owning stock in companies where management holds a significant percentage of the voting power. Consequently, this concentration of ownership may have the effect of delaying or preventing a change of control, including a merger, consolidation or other business combination involving Reis, or discouraging a potential acquirer from making a tender offer or otherwise attempting to obtain control, even if such a change of control would benefit Reis’s stockholders other than the group of directors and officers described above. Our success depends on retaining key executive officers and personnel and attracting and retaining capable management and operating personnel. Reis’s business plan with respect to its commercial real estate information services business was developed, in large part, by Reis’s President and Chief Executive Officer, Lloyd Lynford; Reis’s Executive Vice President, Jonathan Garfield; Reis Services’s Chief Operating Officer, William Sander; and Reis’s Vice President and Chief Financial Officer, Mark P. Cantaluppi. The continued implementation and development of Reis’s business plan, and our business generally, requires their skills and knowledge. Reis may not be able to offset the impact of the loss of the services of these individuals or other key officers or employees because its business requires skilled management, as well as technical, product and technology, and sales and marketing personnel, who are in high demand and are often subject to competing offers. Competition for qualified employees is intense in the information industry, and the loss of a substantial number of qualified employees, or an inability to attract, retain and motivate additional highly skilled employees could have a material adverse impact on Reis. Although Reis uses various incentive programs to retain and attract key personnel, these measures may not be sufficient to either attract or retain, as applicable, the personnel required to ensure our success.In addition, issuances pursuant to our incentive plans may result in dilution to Reis stockholders. On May 30, 2010, employment contracts for certain senior executive officers expire, including the contracts for Lloyd Lynford, Jonathan Garfield, William Sander and Mark P. Cantaluppi.If these contracts were not renewed, extended or replaced with new contracts, the loss of one or more of these individuals could have a material adverse impact on the continuing operations of Reis and could adversely affect the market price of Reis’s common stock. Our governing documents and Maryland law contain anti-takeover provisions that may discourage acquisition bids or merger proposals, which may adversely affect the market price of our common stock. Reis’s articles of amendment and restatement contain provisions designed to discourage attempts to acquire control of Reis by merger, tender offer, proxy contest, or removal of incumbent management without the approval of our Board. These provisions may make it more difficult or expensive for a third party to acquire control of Reis even if a change of control would be beneficial to the interests of its stockholders. These provisions could discourage potential takeover attempts and could adversely affect the market price of Reis’s common stock. Reis’s governing documents: ▪ provide for a classified board of directors, which could discourage potential acquisition proposals and could delay or prevent a change of control;and ▪ authorize the issuance of blank check stock that could be issued by Reis’s Board to thwart a takeover attempt. In addition, under Maryland law, certain “business combinations” (including certain issuances of equity securities) between a Maryland corporation and any person who beneficially owns 10% or more of the voting power of the corporation’s shares or an affiliate thereof are prohibited for five years after the most recent date on which the interested stockholder becomes an interested stockholder.At the time of Wellsford’s initial public offering in 1997, the Board exempted from the Maryland statute any business combinations with Jeffrey Lynford (chairman of the Board) or Edward Lowenthal (a director of the Company) or any of their 10 respective affiliates or any other person acting in concert or as a group with any of such persons, and, consequently, the five-year prohibition and the supermajority vote requirements will not apply to business combinations between such persons and Reis. Increases in interest rates could materially increase our interest expense. As of December31, 2009, we had approximately $19,250,000 of variable rate debt outstanding. We may incur additional variable rate indebtedness in the future. Accordingly, if interest rates increase, so will our interest costs, which may have a material adverse effect on our business, results of operations, cash flows and financial condition. We have limited our exposure to significant interest rate increases on $15,000,000 of our existing variable rate debt by purchasing an interest rate cap through June 2010, as required by our Bank Loan. In deciding whether to purchase interest rate caps, we weigh the value of protection against significant increases in interest rates against the cost of such caps.Based on the December31, 2009 debt balance and the notional amount of the interest rate cap, a 1% increase in the base interest rate on our variable rate debt would result in approximately $193,000 of additional interest being incurred on an annualized basis.We have not yet determined whether to purchase a new interest rate cap beyond June 2010. Declines in operational performance could cause financial covenants to be violated on our outstanding debt. Provisions in the Bank Loan impose restrictions on Reis Services’s ability to, among other things: ▪ incur additional debt; ▪ amend its organizational documents; ▪ pay for public company costs; ▪ pay dividends and make distributions to the Company; ▪ redeem or repurchase outstanding equity; ▪ make certain investments; ▪ create certain liens; ▪ enter into transactions with stockholders and affiliates; ▪ undergo a change of control;and ▪ make certain fundamental changes, including engaging in a merger or consolidation. The credit agreement also contains other customary covenants, including covenants which require Reis Services to meet specified financial ratios and financial tests. If Reis Services were not able to comply with these covenants in the future, the failure to do so may result in the declaration of an event of default and cause Reis Services to be unable to borrow on the $2,000,000 undrawn portion of the Bank Loan. Furthermore, certain events, such as the delisting of our common stock from a national stock exchange or the voluntary or involuntary filing by Reis under any bankruptcy, insolvency or similar law (which is not stayed or dismissed within certain time periods), will cause an event of default. In addition, an event of default, if not cured or waived, may result in the acceleration of the maturity of indebtedness outstanding under these agreements, which would require Reis Services to pay all amounts outstanding. If an event of default occurs, Reis Services may not be able to cure it within any applicable cure period, if at all. If the maturity of this indebtedness is accelerated, Reis Services or Reis may not have sufficient funds available for repayment or may not have the ability to borrow or obtain sufficient funds to replace the accelerated indebtedness on terms acceptable to us, or at all.In particular, the interest rate under the Bank Loan is significantly lower than the interest rate the Company would likely be able to obtain on new financing.Furthermore, the Bank Loan is secured by Reis Services’s assets and, therefore, these assets would not be available to secure additional credit. 11 Our ability to use the net tax operating loss carryforwards of the historic Wellsford business will be subject to limitation and could be eliminated. Generally, a change of more than 50% in the ownership of a corporation’s stock, by value, over a three-year period constitutes an ownership change under Section382 of the Internal Revenue Code of 1986, as amended, which we refer to as the Code. In general, Section382 imposes an annual limitation on a corporation’s ability to use its net operating losses, or NOLs, from taxable years or periods ending on or before the date of an ownership change to offset U.S.Federal taxable income in any post-change year. The historic Wellsford business experienced such an ownership change as a result of the May 2007 merger; as a result we are subject to the limitation under Section382 with respect to pre-change NOLs of the historic Wellsford business. Section382 imposes significant limitations on the use of historic Wellsford’s NOL carryforwards. The annual limitation on our use of the historic Wellsford NOLs through 2027, as a result of the ownership change, is approximately $2,779,000per year. Moreover, if a corporation experiences an ownership change and does not satisfy the continuity of business enterprise, or COBE, requirement (which generally requires that the corporation continue its historic business or use a significant portion of its historic business assets in a business for the two-year period beginning on the date of the ownership change), it cannot, subject to certain exceptions, use any NOL from a pre-change period to offset taxable income in post-change years. Although there can be no assurance that this requirement was definitively met within the two-year period subsequent to the May 2007 Merger, with respect to the ownership change effected by the May 2007 Merger, our management believes there is a tax return basis for stating that the COBE requirements were met at December 31, 2008 and through May 31, 2009. We have NOL carryforwards, for Federal income tax purposes, resulting from Wellsford’s merger with Value Property Trust in 1998 and operating losses in 2004, 2006 and 2007 (prior to the Merger). Assuming we are able to satisfy the COBE requirement described above, we expect that we could only potentially utilize approximately $31,300,000 of the remaining NOLs existing at December 31, 2009, based on the new $2,779,000 annual limitation and expirations. Approximately $4,100,000 of this amount will expire in 2010. The actual ability to utilize the tax benefit of any existing NOLs will be subject to future facts and circumstances with respect to meeting the above described COBE requirements at the time NOLs are being utilized on a tax return.Realization of the Wellsford NOLs does not meet the criteria under GAAP for financial statement recognition, and accordingly, no asset and valuation allowance related thereto has been reflected in the Company’s consolidated financial statements. Private Reis had NOL carryforwards aggregating approximately $6,000,000 at December 31, 2009, expiring in the years 2019 to 2026 and is not subject to an annual limitation. These losses may be utilized against consolidated taxable income, all of which amount is available for use for financial statement reporting purposes at December 31, 2009.During the seven month period subsequent to the Merger, the Company generated an NOL of approximately $4,600,000 which may be utilized against consolidated taxable income through 2027 and is not subject to an annual limitation. Risk Factors Relating to Our Commercial Real Estate Information Services Business A failure to attract and retain customers could harm our business. We must acquire new customers and expand our business with our current customers in order to grow our business.Our ability to grow our business will be adversely impacted to the extent that current customers reduce or discontinue the use of Reis SE, or if we are unable to convince prospective customers to subscribe to Reis SE.This may occur due to budgetary constraints, particularly during the economic downturn that began in 2008, or if our product offering is less competitive with those of other companies in our industry.In the latter part of 2008 and in 2009, we experienced an overall decrease in the total number of our customers due to slippage in our renewal rates primarily among smaller customers.The number of customers was also impacted by the fact that we added a large number of these smaller customers in 2007 and historically our renewal rate for first year customers is significantly lower than for longer term customers.There can be no assurance that we will be successful in continuing to acquire additional customers or expanding business from our existing customers. Our revenues are concentrated among certain key customers. Our commercial real estate information services business had approximately 670 customers at December 31, 2009. The largest customer accounted for 2.7% of Reis Services revenues for the year ended December 31, 2009.If we were to experience a reduction or loss of business from a number of our largest customers, it could have a material adverse effect on our revenues and, depending on the significance of the loss, our financial condition, cash flows and profitability. In addition, although we generally impose contractual restrictions limiting our immediate exposure to revenue reductions due to mergers and consolidations and our pricing model is based 12 on actual and projected usage, we may be impacted by consolidation among our customers and potential customers, as a result of their reduced usage on a combined basis or greater bargaining power. We may be unable to compete successfully with our current or future competitors. We have competition from (i) local companies that prepare commercial real estate research with respect to their specific geographic areas and (ii) national companies that prepare national commercial real estate research. Specifically, certain of our products compete with those of CoStar (including the recently acquired Property and Portfolio Research), Real Capital Analytics, Torto Wheaton and LoopNet.Some of our competitors, either alone or with affiliated entities, may have greater access to resources than we do. Competition could negatively impact our revenues and profitability. We may not be able to grow revenue and increase profitability in our commercial real estate information services business. Our revenue growth slowed during the latter part of 2008 and we experienced revenue declines in 2009.We expect that our revenues will grow in the future and that we will increase our long term profitability; however, such expectations may not be realized. During 2009, we were able to maintain our EBITDA (which is GAAP net income, before interest, taxes, depreciation and amortization) margins in the low to mid 40% range with modest declines in EBITDA of the Reis Services business.This was achieved through cost control measures initiated in the fourth quarter of 2008 and in place throughout 2009.We may incur additional expenses, such as marketing and product development expenses, with the expectation that it will result in revenue growth in the future; however, such additional expenses will likely result in reduced profitability or margins or negatively impact liquidity in the near term, and if not successful, may negatively impact liquidity in the long term.There can be no assurance that we will be able to grow EBITDA and increase margins in the future. We must continue to obtain information from multiple sources. The quality of Reis SE depends substantially on information provided by a large number of commercial real estate brokers, agents and property owners. If a significant number of these sources choose not to continue providing information to us, our product could be negatively affected, potentially resulting in an increase in customer cancellations and a failure to acquire new customers. Our revenues, expenses and operating results could be affected by general economic conditions or by changes in commercial real estate markets, which are cyclical. Our business is sensitive to trends in the general economy and trends in local, regional and national commercial real estate markets, which are unpredictable. Therefore, operating results, to the extent they reflect changes in the broader commercial real estate industry, may be subject to significant fluctuations. A number of factors could have an effect on our revenues, expenses, operating results or cash flows, such as: ▪ periods of economic slowdown or recession in the U.S.or locally; ▪ budgetary and financial burdens on our customers and potential customers; ▪ merger, acquisition, failure or government takeover of our customers and potential customers; ▪ governmental intervention in economic policy; ▪ inflation; ▪ flows of capital into or out of real estate investment in the U.S.or various regions of the U.S.; ▪ changes to the manner in which transactions are financed; ▪ changes in the risk profile of real estate assets and collateral for financings; ▪ changes in levels of rent or appreciation of asset values; 13 ▪ changing interest rates; ▪ tax and accounting policies; ▪ the cost of capital; ▪ costs of construction; ▪ increased unemployment; ▪ lower consumer confidence; ▪ lower wage and salary levels; ▪ war, terrorist attacks or natural disasters; or ▪ the public perception that any of these conditions may occur. If our customers choose not to use Reis SE because of any of these factors, and we are not successful in attracting new customers, our revenues, expenses, operating results, cash flows or stock price could be negatively affected. Our success depends on our ability to introduce new or upgraded services or products. To continue to attract new customers to Reis SE, we may need to introduce new products or services. We may choose to develop new products and services independently or to license or otherwise integrate content and data from third parties. The introduction of new products and services could impose costs on our business and require the use of resources, and there is no guarantee that we will continue to be able to access new content and technologies on commercially reasonable terms or at all. If customers or potential customers do not recognize the value of our new services or enhancements to existing services, operating results could be negatively affected. We may incur significant costs and experience difficulties in developing and delivering these new or upgraded services or products. Efforts to enhance and improve the ease of use, responsiveness, functionality and features of our existing products and services have inherent risks, and we may not be able to manage these product developments and enhancements successfully or in a cost effective manner. If we are unable to continue to develop new or upgraded services or products, then customers may choose not to use our products and services. Our growth would be negatively impacted if we were unable to successfully market and sell any new services or upgrades. If we fail to protect confidential information against security breaches, or if customers are reluctant to use products because of privacy concerns, we might experience a loss in profitability. Pursuant to the terms and conditions of use on our web site, as part of our customer registration process, we collect and use personally identifiable information. Industry-wide incidents or incidents with respect to our web sites, including theft, alteration, deletion or misappropriation of information, security breaches, computer hackers, viruses (or anything else that may contaminate or cause destruction to our systems), or changes in industry standards, regulations or laws could deter people from using the Internet or our web site to conduct transactions that involve the transmission of confidential information, which could harm our business. Under the laws of certain jurisdictions, if there is a breach of our computer systems and we know or suspect that unencrypted personal customer data has been stolen, we may be required to inform any customers whose data was stolen, which could harm our reputation and business. Our business could be harmed if we are unable to maintain the integrity and reliability of our data and forecasts. Our success depends on our customers’ confidence in the comprehensiveness, accuracy, and reliability of the data and forecasts we provide. We believe that we take adequate precautions to safeguard the completeness and accuracy of our data and that the information is generally current, comprehensive and accurate. Nevertheless, we depend to a large degree on information provided to us on a voluntary basis by third parties, including commercial real estate brokers, agents and property owners.Further, data is susceptible to electronic malfeasance including theft, alteration, deletion, viruses and computer hackers. In addition, our reports and conference calls for customers may contain forecasts with respect to real estate trends.Although our contracts contain language 14 limiting our liability if any of our data or forecasts are inaccurate or are later not borne out by actual results, for any of the above reasons, demand for our services could diminish and we may be exposed to lawsuits claiming damages resulting from inaccurate data and forecasts. We may be unable to enforce or defend our ownership or use of intellectual property. Our business depends in large measure on the intellectual property utilized in our methodologies, software and database. We rely on a combination of trademark, trade secret and copyright laws, registered domain names, contracts which include non-disclosure provisions, work-for-hire provisions, and technical security measures to protect our intellectual property rights. However, we do not hold Federal registrations covering all of our trademarks and copyrightable materials. We also do not own any patents or patent applications. Our business could be significantly harmed if we do not continue to protect our intellectual property. The same would be true if claims are made against us alleging infringement of the intellectual property rights of others. Any intellectual property claims, regardless of merit, could be expensive to litigate or settle, and could require substantial amounts of time and expenditures. If our web site or other services experience system failures or malicious attacks, our customers may be dissatisfied and our operations could be impaired. Our business depends upon the satisfactory performance, reliability and availability of our web site. Problems with the web site could result in reduced demand for our services. Furthermore, the software underlying our services is complex and may contain undetected errors. Despite testing, we cannot be certain that errors will not be found in our software. Any errors could result in adverse publicity, impaired use of our services, loss of revenues, cost increases or legal claims by customers. Additionally, our services substantially depend on systems provided by third parties, over whom we have little control. Interruptions in service could result from the failure of data providers, telecommunications providers, or other third parties, including computer hackers. We depend on these third-party providers of Internet communication services to provide continuous and uninterrupted service. We also depend on Internet service providers that provide access to our services. Any disruption in the Internet access provided by third-party providers or any failure of third-party providers to handle higher volumes of user traffic could harm our business. Our internal network infrastructure could be disrupted or penetrated, which could materially impact both our ability to provide services and customers’ confidence in our services. Our operations depend upon our ability to maintain and protect our computer systems, most of which are redundant and independent systems in separate locations. While we believe that our systems are adequate to support our operations, our systems may be vulnerable to damage from break-ins, unauthorized access, computer viruses, vandalism, fire, floods, earthquakes, power loss, telecommunications failures, terrorism, acts of war, and other similarly damaging events. Although we maintain insurance against fires, floods, and general business interruptions, the amount of coverage may not be adequate in any particular case. Furthermore, any damage or disruption could materially impair or block our ability to provide services, which could significantly impact our business. Experienced computer programmers, or hackers, may attempt to penetrate our network security from time to time. Although we have not experienced any security breaches to date and we maintain a firewall, a hacker who penetrates network security could misappropriate proprietary information or cause interruptions in our services. We might be required to further expend significant capital and resources to protect against, or to alleviate, problems caused by hackers. We also may not have a timely remedy against a hacker who is able to penetrate our network security. In addition to purposeful security breaches, the inadvertent transmission of computer viruses or anything else manifesting contaminating or destructive properties could expose us to litigation or to a material risk of loss. Any of these incidents could materially impact our ability to provide services as well as materially impact the confidence of our customers in our services, either of which could significantly and adversely impact our business. We may be subject to regulation of advertising and customer solicitation or other newly-adopted laws and regulations. As part of our customer registration process, our customers agree to receive emails and other communications from us. However, we may be subject to restrictions on our ability to communicate with customers through email and phone calls. Several jurisdictions have proposed or adopted privacy-related laws that restrict or prohibit unsolicited email or spam. These laws may impose significant monetary penalties for violations. In addition, laws or regulations that could harm our business could be adopted, or reinterpreted so as to affect our activities, by Federal and state governments, regulatory agencies or by foreign governments or agencies. This could include, for example, laws regulating the source, content or form of information provided on our web site, the information or services 15 we provide or our transmissions over the Internet. Violations or new interpretations of these laws or regulations may result in penalties or damage our reputation or could increase our costs or make our services less attractive. Our revenue, expenses, operating results and cash flows are subject to fluctuations. Our revenues, expenses, operating results and cash flows have fluctuated in the past and are likely to continue to do so in the future. These fluctuations could negatively affect our results of operations during that period and future periods. Our revenues, expenses, operating results and cash flows may fluctuate from quarter to quarter due to factors including, among others, those described below: ▪ obtaining new customers and retaining existing customers; ▪ changes in our marketing or other corporate strategies; ▪ our introduction of new products and services or changes to existing products and services; ▪ the amount and timing of our operating expenses and capital expenditures; ▪ costs related to acquisitions of businesses or technologies;and ▪ other factors outside of our control. We may be subject to tax audits or other procedures concerning our tax collection policies. We do not collect sales or other similar taxes in states other than New York. However, one or more states (other than New York) may seek to impose sales tax collection obligations on out-of-state companies, such as Reis, which engage in online commerce. A successful assertion that we should collect sales, use or other taxes on the sale of product or services into these states could subject us to liability for current or past taxes due, and could increase the effective price of our products and services, which could harm our business. If we are not able to successfully identify or integrate future acquisitions, our business operations and financial condition could be adversely affected, and future acquisitions may divert our management’s attention and consume significant resources. We may in the future attempt to further expand our markets and services in part through acquisitions of other complementary businesses, services, databases and technologies. Mergers and acquisitions are inherently risky, and we cannot assure you that future acquisitions, if any, will be successful. The successful execution of any future acquisition strategy will depend on our ability to identify, negotiate, complete and integrate such acquisitions and, if necessary, obtain satisfactory debt or equity financing to fund those acquisitions. Any such acquired businesses would generally be subject to the risks described under “Risk Factors Relating to Our Commercial Real Estate Information Services Business” in this section. Failure to manage and successfully integrate acquired businesses could harm our business. In addition, if we finance acquisitions by incurring additional debt, our financial condition or liquidity could be adversely impacted.If we finance or otherwise complete acquisitions by issuing equity or convertible debt securities, existing stockholders’ ownership may be diluted. Risk Factors Relating to Our Residential Development Activities Our remaining real estate assets may continue to decline in value. The value of our real estate assets is subject to certain risks applicable to our assets and inherent in the real estate industry.In addition, the ability for both developers and buyers to obtain credit remains challenging. Deteriorating market conditions, among other factors, resulted in Reis recording aggregate impairment charges of approximately $9,708,000 in December 2008, with respect to certain of the historic Wellsford real estate assets.Future sales of real estate at prices lower than their estimated current value, or the failure to sell such assets at all, could cause further impairment charges to be recorded. These factors, which, if they persist, could have a material adverse effect on our business, results of operations and financial condition, include: ▪ further downturns in the national, regional and local economy where our property is located; 16 ▪ macroeconomic, as well as specific regional and local market conditions; ▪ decreases in the availability of debt or other financing for potential purchasers of Reis’s remaining real estate assets; ▪ competition from other for-sale housing developments in the market where our property is located; ▪ local real estate market conditions, such as oversupply of, or reduction in demand for, residential homes; ▪ increased operating and construction costs, including insurance, utilities, building materials, labor and real estate taxes; ▪ increases in interest rates;and ▪ the cost of complying with environmental, zoning, and other laws. Our development and construction activities expose us to risks associated with the sale of residential units. We are exposed to risks associated with the sale of condominium units, single family homes or lots, which could have a material adverse effect on our business, results of operations and financial condition. These risks include dissatisfaction by homeowners and homeowners’ associations with the construction of condominiums, homes and amenities by us in a condominium and/or subdivision development, which may result in litigation costs, remediation costs or warranty expenses. During 2008, we ceased further development at our East Lyme and Claverack projects, and we are marketing the assets as bulk sales of lots.The determination to sell the East Lyme and Claverack projects in bulk dispositions, as a result of a prolonged period of negative market factors related to construction, development, financing or the inability to sell residential units (as described above), could result in additional write-downs and have an adverse effect on our results of operations, financial condition and cash flows.Total assets of our residential development segment were approximately $5,013,000 at December 31, 2009, or 4.5% of consolidated assets at that date.For comparison purposes, total assets of our residential development segment were approximately $10,408,000, or 8.6% of consolidated total assets at December 31, 2008.On February 24, 2010, the Claverack property was sold. Our plan to dispose of the East Lyme project is subject to significant uncertainties.Many home builders, including large national and regional builders, have been disposing of their land assets at significant discounts and may be more willing to sell property at a substantial loss, because of the ability, in some cases, to use taxable losses to offset prior income.The American Recovery and Reinvestment Act of 2009, or stimulus plan, provides for the carry back for these losses to be extended from two years to five years. These tax benefits may further depress prices for land. The market for residential real estate is highly competitive. We compete with both smaller local builders and large homebuilding companies. Large homebuilding companies may have substantially greater financial, marketing and sales resources than we do. The consolidation of some homebuilding companies may create additional competitors that could also have greater financial, marketing and sales resources than we do and thus are able to compete more effectively against us. In addition, there may be new entrants in the markets in which we currently conduct business. Increased insurance costs and reduced insurance coverage may affect our results of operations and increase our potential exposure to liability. Significant increases in our cost of insurance coverage or significant limitations on coverage could have a material adverse effect on our business, financial condition, and results of operations from such increased costs or from liability for significant uninsurable or underinsured claims.In addition, there are some risks of loss for which we may be unable to purchase insurance coverage. For example, losses associated with landslides, earthquakes, and other geologic events may not be insurable, and other losses, such as those arising from terrorism, wars, or acts of God may not be economically insurable. A material uninsured loss to any of our properties or assets could adversely affect our business, results of operations and financial condition and we may nevertheless remain obligated for any mortgage debt or other financial obligations related to that property or asset. 17 We are subject to environmental laws and regulations, and our properties may have environmental or other contamination. We are subject to various Federal, state, and local laws, ordinances, rules and regulations concerning protection of public health and the environment. These laws may impose liability on property owners or operators for the costs of removal or remediation of hazardous or toxic substances on real property, without regard to whether the owner or operator knew of, or was responsible for, the presence of the hazardous or toxic substances. The presence of, or the failure to properly remediate, such substances may adversely affect the value of a property, as well as our ability to sell the property, or to borrow funds using that property as collateral. Costs associated with the foregoing could be substantial and in extreme cases could exceed the value of the contaminated property. Environmental claims are generally not covered by our insurance programs. The particular environmental laws that apply to any given homebuilding site vary according to the site’s location, its environmental condition, and the present and former uses of the site, as well as those of adjoining properties. Environmental laws and conditions may result in delays, may cause us to incur substantial compliance and other costs, and can prohibit or severely restrict homebuilding activity in environmentally sensitive regions or areas, which could negatively affect our results of operations. In addition, applicable environmental laws create liens on contaminated sites in favor of the government for damages and costs it incurs in connection with a contamination. The one environmental condition affecting our properties of which we are aware relates to a portion of the East Lyme project. This land requires remediation of pesticides used on the property when it was an apple orchard at a cost of approximately $1,000,000. Remediation costs were considered in the value of the property and is recognized as a liability at December31, 2009 and2008. Item1B.Unresolved Staff Comments. None. Item2.Properties. The Company, through our Residential Development Activities segment, owned the following projects at December31, 2009: Number of Lots/Homes Zoned Remaining Lots/Homes Unsold Year Acquired Encumbrance at December 31, Property/Location Type 2009 (A) 2008 (A) East Lyme, CT The Orchards (B) 62 Single family homes and lots $ — $ East Lyme Land (C) 60 60 Single family home lots — — The Stewardship / Claverack, NY(D) 48 48 Single family home lots — — (A) The real estate is debt free at December 31, 2009.For a description of encumbrances at December 31, 2008, see “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources – Residential Development Debt.” (B) At December31, 2009, 39 homes and lots were sold (28 homes and 11 lots).The remaining inventory included one home, two improved lots and 59 fully improved lots. Home sales commenced in June2006. (C) East Lyme Land is contiguous to The Orchards, and is comprised of 60 fully approved lots. (D) Construction of two model homes and other structures benefitting the development were completed in 2008.On February 24, 2010, this property was sold. The Company leases approximately 33,500 square feet of space in New York, New York, for its principal executive offices, under a lease expiring in 2016. Item3.Legal Proceedings. Neither the Company nor any of its properties are subject to any material litigation. Item4.Reserved. 18 PARTII Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information The Company’s common shares trade on the Nasdaq Global Market under the symbol “REIS”.As of December 31, 2009, there were approximately 375 holders of record of our common stock. This number does not reflect beneficial holders of our common stock through accounts maintained at participants in The Depository Trust Company. The high and low closing sales prices per share for our common stock for each quarter in the years ended December31, 2009 and 2008 are as follows: Quarter High Low High Low First $ Second $ Third $ Fourth $ Common Stock Price Performance Graph The following graph compares the cumulative total stockholder return on Reis’s common stock, which is represented below by “REIS,” for the period commencing December31, 2004 through December31, 2009, with the cumulative total return on the Russell 2000Index, which we refer to as the Russell2000, and the S&P 500 Index, which we refer to as the S&P500, for the same period. Reis has chosen the Russell 2000 based on the market capitalization of the issuers contained in that index.Reis has not identified a peer group, due to the limited number of issuers in businesses similar to ours.Total return values were calculated based on cumulative total return assuming (1)the investment of $100 in the Russell2000, the S&P500 and Reis common stock on December31, 2004, and (2)reinvestment of dividends, which in the case of Reis includes a December14, 2005 distribution of $14.00 per share. The total return for Reis common stock from December31, 2004 to December31, 2009 was a gain of approximately42.2% versus gains of approximately 2.7% for the Russell 2000 and 2.1% for the S&P500. 19 Dividends The Company did not declare or distribute any dividends during 2009 or 2008. Reis does not currently intend to declare or distribute any dividends.All decisions regarding the declaration and payment of dividends will be at the discretion of the Board and will be evaluated from time to time by the Board in light of the Company’s financial condition, earnings, cash flows, growth prospects, restrictions under the Company’s credit agreement, applicable law and other factors that the Board deems relevant. Recent Sales of Unregistered Securities The Company has not sold any unregistered securities within the past three years. Issuer Purchases of Equity Securities In December 2008, the Board authorized a repurchase program of shares of the Company’s common stock up to an aggregate amount of $1,500,000 and in August 2009, the Board authorized an increase in the repurchase program to an aggregate amount of $3,000,000.Purchases under the program may be made from time to time in the open market or through privately negotiated transactions.Depending on market conditions, financial developments and other factors, these purchases may be commenced or suspended at any time, or from time to time, without prior notice and may be expanded with prior notice.The Company may make purchases pursuant to a trading plan under Securities Exchange Act Rule 10b5-1, permitting open market purchases of common stock during blackout periods consistent with the Company’s “Policies for Transactions in Reis Stock and Insider Trading and Tipping.”During the fourth quarter of 2009, the Company repurchased the following shares of common stock: Period Total Number of Shares Purchased Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Dollar Value of Shares That May Yet Be Purchased Under the Plans or Programs October 1, 2009 to October 31, 2009 $ $ November 1, 2009 to November 30, 2009 $ $ December 1, 2009 to December 31, 2009 $ $ From January 1, 2010 through March 10, 2010, the Company purchased an additional 20,945 shares of common stock at an average price of $6.16 per share.From the inception of the share repurchase program in December 2008 through March 10, 2010, the Company purchased an aggregate of 683,789 shares of common stock at an average price of $4.32 per share, for an aggregate of approximately $2,953,000 (leaving approximately $47,000 that may be used to purchase additional shares under the program).The Company has repurchased approximately 6.2% of the common shares outstanding at the time of the Board’s initial authorization in December 2008. Other Security Information For additional information concerning the Company’s capitalization, see Note10 to the Company’s consolidated financial statements. Calculation of Aggregate Market Value of Non-Affiliate Shares For purposes of calculating the aggregate market value of those common shares of the Company held by non-affiliates, as shown on the cover page of this annual report on Form 10-K, it has been assumed that all of the outstanding shares at June 30, 2009 were held by non-affiliates except for shares held by directors and officers of the Company.However, this should not be deemed to constitute an admission that all of such directors and officers are, in fact, affiliates of the Company, or that there are not other persons who may be deemed to be affiliates of the Company.For further information concerning shareholdings of officers, directors and principal stockholders, see “Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters.” Item 6.Selected Financial Data. We are a smaller reporting company, as defined by Rule 12b-2 under the Securities Exchange Act of 1934, and are not required to provide the information otherwise called for under this item. 20 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion should be read in conjunction with the consolidated financial statements and notes thereto appearing elsewhere in this Form 10-K. Organization and Business Reis, Inc., which we refer to as either the Company or Reis, is a Maryland corporation. The Company’s primary business is providing commercial real estate market information and analytical tools for its customers, through its Reis Services subsidiary. For disclosure and financial reporting purposes, this business is referred to as the Reis Services segment. Reis Services’s Historic Business Reis Services, including its predecessors, was founded in 1980. Reis maintains a proprietary database containing detailed information on commercial properties in metropolitan markets and neighborhoods throughout the U.S.The database contains information on apartment, office, retail and industrial properties and is used by real estate investors, lenders and other professionals to make informed buying, selling and financing decisions. In addition, Reis data is used by debt and equity investors to assess, quantify and manage the risks of default and loss associated with individual mortgages, properties, portfolios and real estate backed securities. Reis currently provides its information services to many of the nation’s leading lending institutions, equity investors, brokers and appraisers. Reis’s flagship product is Reis SE, which provides online access via a web browser to commercial real estate information and analytical tools designed to facilitate debt and equity transactions as well as ongoing evaluations. In addition to trend and forecast analysis at metropolitan and neighborhood levels, the product offers detailed building-specific information such as rents, vacancy rates, lease terms, property sales, new construction listings and property valuation estimates. Reis SE is designed to meet the demand for timely and accurate information to support the decision-making of property owners, developers and builders, banks and non-bank lenders, and equity investors, all of whom require access to information on both the performance and pricing of assets, including detailed data on market transactions, supply, absorption, rents and sale prices. This information is critical to all aspects of valuing assets and financing their acquisition, development and construction. Reis’s revenue model is based primarily on annual subscriptions that are paid in accordance with contractual billing terms. Reis recognizes revenue from its contracts on a ratable basis; for example, one-twelfth of the value of a one-year contract is recognized monthly. Reis continues to develop and introduce new products, expand and add new markets and data, and find new ways to deliver existing information to meet and anticipate client demand. Wellsford’s Historic Business The Company was originally formed on January8, 1997. Reis acquired the Reis Services business by merger in May 2007, which we refer to as the Merger. Prior to May 2007, Reis operated as Wellsford Real Properties, Inc., which we refer to as Wellsford. Wellsford’s primary operating activities immediately prior to the Merger were the development, construction and sale of its three residential projects and its approximate 23% ownership interest in the Reis Services business. The Company completed the sale of the remaining units at its Colorado project in September 2009 and sold its Claverack, New York project in February 2010.In addition, the Company ceased building new homes in 2008 and is seeking to exit the residential development business by selling its East Lyme, Connecticut project in bulk, in order to focus solely on the Reis Services business. Residential Development Activities At December 31, 2009, the Company’s residential development activities were comprised of the following: ▪ The Orchards, a single family home development in East Lyme, Connecticut, upon which the Company could build 161 single family homes on 224acres, which we refer to as East Lyme. Sales commenced in June 2006 and an aggregate of 39 homes and lots (28 homes and 11 lots) were sold as of December 31, 2009.At December 31, 2009, the remaining inventory included one home, two improved lots and 119 fully approved lots. 21 ▪ The Stewardship, a single family home development in Claverack, New York, which is subdivided into 48 developable single family home lots on 235acres and includes two model homes and substantially completed infrastructure and amenities, which we refer to as Claverack.On February 24, 2010, this property was sold. The Company is working with local and regional brokers related to the East Lyme bulk sale initiative.There can be no assurance that the Company will be able to sell the home in inventory, or any or all of the remaining lots, individually or in bulk, at acceptable prices, or within a specific time period, or at all.None of the Company’s remaining real estate assets is encumbered by debt. Unsolicited Offers and Board Rejections On June 5, 2008, CoStar made an initial, non-public, unsolicited offer to acquire the Company for $8.75 per share in cash, which was rejected by the Board on June 30, 2008.On August 13, 2008, the Board rejected a second unsolicited proposal by CoStar, which it made public, to acquire the Company for the same $8.75 per share price.In the view of the Board, the price offered in the CoStar proposals was inadequate as it was below the long-term value Reis could realize for its stockholders by the pursuit of its business as an independent entity and the continued disposition of its real estate assets, or by an organized sale of the Company.On October 30, 2008, CoStar publicly announced on its quarterly conference call that it was formally withdrawing its offer. Selected Significant Accounting Policies Management has identified the following accounting policies which it believes are significant in understanding the Company’s activities, financial position and operating results. Basis of Presentation The accompanying consolidated financial statements include the accounts of the Company and its majority-owned and controlled subsidiaries. Investments in entities where the Company does not have a controlling interest are accounted for under the equity method of accounting. These investments were initially recorded at cost and were subsequently adjusted for the Company’s proportionate share of the investment’s income (loss) and additional contributions or distributions. All significant inter-company accounts and transactions among the Company and its subsidiaries have been eliminated in consolidation. Intangible Assets, Amortization and Impairment Web Site Development Costs The Company expenses all internet web site costs incurred during the preliminary project stage.Thereafter, all direct external and internal development and implementation costs are capitalized and amortized using the straight-line method over their remaining estimated useful lives, not exceeding three years.The value ascribed to the website development intangible asset acquired at the time of the Merger is amortized on a straight-line basis over three years.Amortization of all capitalized web site development costs is charged to product development expense. Database Costs The Company capitalizes costs for the development of its database in connection with the identification and addition of new real estate properties and sale transactions which provide a future economic benefit. Amortization is calculated on a straight-line basis over a three or five year period.Costs of updating and maintaining information on existing properties in the database are expensed as incurred.The value ascribed to the database intangible asset acquired at the time of the Merger is amortized on a straight-line basis over three or five years.Amortization of all capitalized database costs is charged to cost of sales. Customer Relationships The value ascribed to customer relationships acquired at the time of the Merger is amortized over 15 years on an accelerated basis and is charged to sales and marketing expense. 22 Lease Value The value ascribed to the below market terms of the office lease existing at the time of the Merger is amortized over the remaining term of the acquired office lease which was approximately nine years. Amortization is charged to general and administrative expenses. Goodwill and Intangible Assets Impairment Goodwill is tested for impairment at least annually, or after a triggering event has occurred, requiring such a calculation.The evaluation is based upon a comparison of the estimated fair value of the reporting unit to which the goodwill has been assigned with the reporting unit’s carrying value.The fair values used in this evaluation are based upon a number of estimates and assumptions.If the fair value of the reporting unit exceeds its carrying value, goodwill is not deemed to be impaired.If the fair value of the reporting unit is less than its carrying value, a second step is required to calculate the implied fair value of goodwill by deducting the fair value of all tangible and intangible net assets of the reporting unit from the fair value of the reporting unit. There was no goodwill impairment identified in 2009 or 2008. Intangible assets, with determinable useful lives, are amortized over their respective estimated useful lives using a method of amortization that reflects the pattern in which the economic benefits of the intangible assets are consumed or otherwise used up.In addition, the carrying amount of amortizable intangible assets are reviewed annually for impairment.If estimated future undiscounted net cash flows are less than the carrying amount of the asset, the asset would be considered impaired.An impairment charge would be determined by comparing the estimated fair value of the intangible asset to its carrying value, with any shortfall from fair value recognized as an expense in the current period.There was no intangible asset impairment identified in 2009 or 2008. Goodwill and a major portion of the other intangible assets recorded at the time of the Merger are not deductible for income tax purposes, as a result of the tax treatment of the Merger. Real Estate and Impairment Costs directly related to the acquisition, development and improvement of real estate are capitalized, including interest and other costs incurred during the construction period.Ordinary repairs, maintenance and project operating costs are expensed as incurred. The Company has historically reviewed its real estate assets for impairment (i)whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable for assets held for use and (ii)when a determination is made to sell an asset or investment.If estimated cash flows on an undiscounted basis are insufficient to recover the carrying amount of an asset, an impairment loss equal to the excess of the carrying amount over estimated fair value is recognized. The Company recorded impairment charges aggregating approximately $9,708,000 in December 2008, which is reflected as a component of cost of sales on the statements of operations.No impairment charges were recorded during 2009 related to the Company’s real estate assets. The Company’s operations relating to the sale of its remaining residential developments have been negatively impacted by the national, regional and local market conditions.The timing of future sales by the Company could be adversely impacted by the availability of credit to potential buyers. Further deterioration in market conditions, or other factors, may result in additional impairment charges in future periods. Revenue Recognition and Related Items The Company’s subscription revenue is derived principally from subscriptions to its web-based services and is recognized as revenue ratably over the related contractual period, which is typically one year but can be as long as 36months. Revenues from ad-hoc and custom reports or projects are recognized as completed and delivered to the customers, provided that no significant Company obligations remain.Deferred revenue represents the portion of a subscription billed or collected in advance under the terms of the respective contract, which will be recognized in future periods. If a customer does not meet the payment obligations of a contract, any related accounts receivable and deferred revenue are written off at that time and the net amount, after considering any recovery of accounts receivable, is charged to cost of sales.Cost of sales of subscription revenue principally consists of salaries and related expenses for the Company’s researchers who collect and analyze the commercial real estate data that is the basis for the Company’s information services. Additionally, cost of sales includes the amortization of database technology. Sales of real estate assets, including condominium units, single family homes and sales of lots individually or in bulk are recognized at closing subject to receipt of down payments and other requirements in accordance with applicable accounting guidelines. The 23 percentage of completion method was not used for recording sales on condominium units as down payments were nominal and collectability of the sales price from such a deposit was not reasonably assured until closing. Interest revenue is recorded on an accrual basis. Income Taxes Deferred income tax assets and liabilities are determined based upon differences between the financial reporting basis and the tax basis of assets and liabilities, and are measured using the enacted tax rates and laws that are estimated to be in effect when the differences are expected to reverse. Valuation allowances with respect to deferred income tax assets are recorded when deemed appropriate and adjusted based upon periodic evaluations. The Company evaluates its tax positions in accordance with applicable current accounting literature. Recognition of uncertain tax positions (step one) occurs when an enterprise concludes that a tax position, based solely on its technical merits, is more-likely-than-not to be sustained upon examination. Measurement (step two) determines the amount of benefit that more-likely-than-not will be realized upon settlement. Derecognition of a tax position that was previously recognized would occur when a company subsequently determines that a tax position no longer meets the more-likely-than-not threshold of being sustained or there is a satisfactory resolution of the tax position. Critical Business Metrics of the Reis Services Business Management considers certain metrics in evaluating the performance of the Reis Services business.These metrics are revenue, EBITDA (which is defined as earnings before interest, taxes, depreciation and amortization) and EBITDA margin.Following is a presentation of these historical metrics for the Reis Services business (for a reconciliation of GAAP net income (loss) to EBITDA for the Reis Services segment and to Adjusted EBITDA on a consolidated basis for each of the periods presented here, see below). (amounts in thousands, excluding percentages) For the Three Months Ended December 31, Percentage (Decrease) (Decrease) Revenue $ $ $ ) %) EBITDA $ $ $ ) %) EBITDA margin % % For the Three Months Ended Percentage Increase (Decrease) December 31, September 30, Increase (Decrease) Revenue $ $ $ 26 % EBITDA $ $ $ ) %) EBITDA margin % % For the Years Ended December 31, Percentage (Decrease) (Decrease) Revenue $ $ $ ) %) EBITDA $ $ $ ) %) EBITDA margin % % Reis Services’s revenue and EBITDA decreased by approximately $584,000 and $647,000, respectively, from the fourth quarter of 2008 to the fourth quarter of 2009.For the year ended December 31, 2009, EBITDA decreased $820,000, primarily as a result of a revenue reduction between the two periods of $1,959,000.The $207,000 decline in EBITDA in consecutive quarters (third quarter 2009 to fourth quarter 2009) is primarily the result of an increase in sales and marketing expenses between the two periods as a result of an increase in commissions and bonuses earned from sales in the fourth quarter.However, even with the reported declinesin 24 EBITDA, we have been able to maintain our EBITDA margins in excess of 40% through the significant cost control measures initiated in the fourth quarter of 2008 and in place during the 2009 periods. The fourth quarter of 2009 was the Company’s best quarter for contracts signed since the fourth quarter of 2007. These contracts represent the dollar value of subscriptions for the first 12 months of each contract.Generally, contracts will be turned into revenue over the following 12 months. The impact of fourth quarter 2009 contracts on revenue in the fourth quarter was minimal. The net effect of price increases and decreases on renewals negatively impacted full year 2009 revenue.Beginning in September 2008, contract price increases on renewals were constrained due to usage reductions at certain customers as well as budgetary pressures, predominantly among customers in the banking industry.Our pricing model is based on actual and projected usage; we believe it is generally not as susceptible to downturns and personnel reductions at our customers as a model based upon individual user licenses.We generally impose contractual restrictions limiting our immediate exposure to revenue reductions due to mergers and consolidations.However, we have been and we may in the future be impacted by consolidation among our customers and potential customers, or in the event that customers enter bankruptcy or otherwise go out of business. The revenue decreases referred to above are driven by the cumulative impact of declines in Reis Services’s renewal rates over the past 18 months. Our overall renewal rate was 86% for the year ended December 31, 2009, up from 83% for the twelve months ended September 30, 2009 and approaching the overall renewal rate of 88% for the year ended December 31, 2008.The increase in the trailing twelve month renewal rate was driven by an increase in the quarterly renewal rate, which improved from 80% overall and 83% for institutional customers in the second quarter of 2009 to 88% overall and 89% for institutional customers in the third quarter of 2009 and further improved in the fourth quarter of 2009 to 89% overall and 90% for institutional customers.This consecutive quarter over quarter increase in renewal rates was the first such increase since the beginning of the market downturn in 2008.As noted above, there is a delay between these positive changes in renewal rates and contract signings and the recognition of revenue from those contracts in Reis Services’s statements of operations. As stated above, the fourth quarter of 2009 was the Company’s strongest quarter for contract signings since 2007.Reis’s revenue model is based primarily on annual subscriptions that are paid in accordance with contractual billing terms. Reis recognizes revenue from its contracts on a ratable basis; for example, one-twelfth of the value of a one-year contract is recognized monthly.Therefore, increases in the dollar volume of new contracts will not translate immediately into equivalent increases in revenue.Similarly it took four quarters to realize the full impact of contract declines on revenue.See the Summarized Consolidated Quarterly Information in Note 13 of the accompanying consolidated financial statements for the trajectory of revenue over the past two years.The revenue decline appears to have stabilized in the fourth quarter of 2009 as compared to the third quarter of 2009 as revenue increased a modest $26,000.Continued growth in contracts, like that experienced in the fourth quarter 2009, would result in a return to revenue growth within the next few quarters. During the year ended December 31, 2009, our bad debt expense aggregated $52,000, or only 0.2% of 2009 annual revenue. Deferred revenue as reported of approximately $12,193,000 at December 31, 2009, represents revenue from annual or longer term contracts for which we have billed and/or received payments from our customers related to services the Company will provide in the future.It does not include an additional approximately $7,562,000 of revenue under non-cancellable contracts for which the Company does not yet have the contractual right to bill at December 31, 2009, but will be billed primarily over the next twelve months. No individual customer accounted for more than 2.7% and 2.4% of Reis Services’s revenue for the years ended December 31,2009 and 2008, respectively. Reconciliations of Net (Loss) Income to EBITDA and Adjusted EBITDA EBITDA is defined as earnings before interest, taxes, depreciation and amortization. Adjusted EBITDA is defined as earnings before interest, taxes, depreciation, amortization, impairment losses on real estate assets and stock based compensation. Although EBITDA and Adjusted EBITDA are not measures of performance calculated in accordance with GAAP, senior management uses EBITDA and Adjusted EBITDA to measure operational and management performance. Management believes that EBITDA and Adjusted EBITDA are appropriate metrics that may be used by investors as supplemental financial measures to be considered in addition to the reported GAAP basis financial information to assist investors in evaluating and understanding the Company’s business from year to year or period to period, as applicable. Further, these measures provide the reader with the ability to understand our operational performance while isolating non-cash charges, such as depreciation and amortization expenses, as well as other non-operating items, such as interest income, interest expense and income taxes and, in the case of Adjusted EBITDA, isolates non-cash charges for impairment 25 losses on real estate assets and stock based compensation. Management also believes that disclosing EBITDA and Adjusted EBITDA will provide better comparability to other companies in Reis Services’s type of business. However, investors should not consider these measures in isolation or as substitutes for net income (loss), operating income (loss), or any other measure for determining operating performance that is calculated in accordance with GAAP. In addition, because EBITDA and Adjusted EBITDA are not calculated in accordance with GAAP, they may not necessarily be comparable to similarly titled measures employed by other companies. Reconciliations of EBITDA and Adjusted EBITDA to the most comparable GAAP financial measure, net income (loss), follow for each identified period: (amounts in thousands) Reconciliation of Net Income to EBITDA and Adjusted EBITDA for the Three Months Ended December 31, 2009 Reis Services Residential Development Activities and Other* Consolidated Net income $ Income tax (benefit) ) Income (loss) before income taxes $ $ ) ) Add back: Depreciation and amortization expense 9 Interest expense (income), net ) 96 EBITDA ) Add back: Stock based compensation expense, net — Adjusted EBITDA $ $ ) $ Reconciliation of Net Income to EBITDA and Adjusted EBITDA for the Year Ended December 31, 2009 Reis Services Residential Development Activities and Other* Consolidated Net income $ Income tax expense 6 Income (loss) before income taxes $ $ ) Add back: Depreciation and amortization expense 69 Interest expense (income), net ) EBITDA ) Add back: Stock based compensation expense, net — Adjusted EBITDA $ $ ) $ Reconciliation of Net (Loss) to EBITDA and Adjusted EBITDA for the Three Months Ended December 31, 2008 Reis Services Residential Development Activities and Other* Consolidated Net (loss) $ ) Income tax (benefit) ) Income (loss) before income taxes $ $ ) ) Add back: Depreciation and amortization expense 31 Interest expense (income), net 6 EBITDA ) ) Add back: Impairment loss on real estate assets — Stock based compensation expense, net — Adjusted EBITDA $ $ ) $ 26 (amounts in thousands) Reconciliation of Net (Loss) to EBITDA and Adjusted EBITDA for the Year Ended December 31, 2008 Reis Services Residential Development Activities and Other* Consolidated Net (loss) $ ) Income tax (benefit) ) Income (loss) before income taxes $ $ ) ) Add back: Depreciation and amortization expense Interest expense (income), net ) EBITDA ) ) Add back: Impairment loss on real estate assets — Stock based compensation expense, net — Adjusted EBITDA $ $ ) $ Reconciliation of Net (Loss) to EBITDA and Adjusted EBITDA for the Three Months Ended September 30, 2009 Reis Services Residential Development Activities and Other* Consolidated Net (loss) $ ) Income tax (benefit) ) Income (loss) before income taxes $ $ ) ) Add back: Depreciation and amortization expense 8 Interest expense (income), net (8 ) 98 EBITDA ) Add back: Stock based compensation expense, net — Adjusted EBITDA $ $ ) $ * Includes Gold Peak, East Lyme, Claverack, the Company’s other developments and corporate level income and expenses. Results of Operations Comparison of the Results of Operations for the Years Ended December 31, 2009 and 2008 Subscription revenues and related cost of sales were approximately $23,892,000 and $5,568,000, respectively, for the year ended December 31, 2009, resulting in a gross profit for the Reis Services segment of approximately $18,324,000.Amortization expense included in cost of sales for the database intangible asset was approximately $2,172,000 during this period. Subscription revenues and related cost of sales were approximately $25,851,000 and $5,474,000, respectively, for the year ended December 31, 2008, resulting in a gross profit for the Reis Services segment of approximately $20,377,000. Amortization expense included in cost of sales for the database intangible asset was approximately $1,918,000 during this period.See “— Critical Business Metrics of the Reis Services Business” for a discussion of the variances and trends in revenue and EBITDA of the Reis Services segment. Revenue and cost of sales of residential units were approximately $7,059,000 and $4,987,000, respectively, for the year ended December 31, 2009 with respect to the sale of the remaining 20 condominium units at the Gold Peak development, thereby completing our sales activity for that project, and six East Lyme sales (three homes and three lots). Revenue and cost of sales of residential units were approximately $21,769,000 and $18,253,000, respectively, for the year ended December 31, 2008 with respect to the sale of 54 condominium units at the Gold Peak development and six homes and eight lots at East Lyme during the 2008 period.Sales of our residential units declined due to (i) the completion of sales at Gold Peak, (ii) depressed conditions generally and in our markets specifically, relating to sales of residential properties and (iii) our determination to cease building homes in 2008 which not only reduces the number of sales but leads to lower sales prices and related cost of sales(the sales prices for lots are substantially lower than those for completed homes).The Company recorded impairment charges aggregating approximately $9,708,000 in December 2008, which is reflected as a component of cost of sales on the statements of operations.The December 2008 impairment charges were, in general, the result of continuing deteriorating market conditions in the fourth quarter of 2008 and management’s expectations for the future. 27 Sales and marketing expenses and product development expenses were approximately $5,306,000 and $1,818,000, respectively, for the year ended December 31, 2009 and solely represent the costs of the Reis Services segment. Amortization expense included in sales and marketing expenses (for the customer relationships intangible asset) and product development expenses (for the web site intangible asset) was approximately $1,008,000 and $990,000, respectively, during this period. Sales and marketing expenses and product development expenses were approximately $5,140,000 and $1,908,000, respectively, for the year ended December 31, 2008. Amortization expense included in sales and marketing expenses and product development expenses was approximately $1,016,000 and $778,000, respectively during this period.The increase in sales and marketing expense in the current period primarily reflects the effect of additional incentive compensation primarily driven by the strong sales performance in the fourth quarter of 2009.The reduction in product development expenses is the result of company-wide cost cutting measures in 2009. Property operating expenses were $771,000 and $1,167,000 for the year ended December 31, 2009 and 2008, respectively, and represent the non-capitalizable project costs and other period expenses related to the Company’s residential development projects.These costs decreased as a result of the Gold Peak sell out in September 2009 and the efforts to reduce operating costs at our other projects in anticipation of selling them in bulk transactions. General and administrative expenses of $11,215,000 for the year ended December 31, 2009 include current period expenses of $8,830,000, depreciation and amortization expense of $815,000 for lease value and furniture, fixtures and equipment, and approximately $1,570,000 of net non-cash compensation expense. The net non-cash compensation expense is comprised of (i) compensation expense resulting from equity awards for employees and directors of approximately $1,431,000 and (ii) additional expense of approximately $139,000 from the increase in the reserve for option liability due to an increase in the market price of the Company’s common stock from $5.00 per share at December31, 2008 to $6.15 per share at December 31, 2009.General and administrative expenses of $13,963,000 for the year ended December 31, 2008 include current period expenses of $12,426,000, depreciation and amortization expense of $1,002,000 for lease value and furniture, fixtures and equipment, and approximately $1,041,000 of net non-cash compensation expense, offset by the reversal of $506,000 of previously reserved unrecognized tax benefits. The net non-cash compensation expense is comprised of (i) compensation expense resulting from equity awards for employees and directors of approximately $1,457,000, offset by (ii) an approximate $416,000 decrease in the reserve for option liability due to a decrease in the market price of the Company’s common stock from $7.68 per share at December31, 2007 to $5.00 per share at December 31, 2008 and options settled at an amount less than $7.68 per share during the period.Also included in the year ended December 31, 2008 is approximately $566,000 of legal and investment banking fees incurred with regards to assessing and responding to the unsolicited offers to acquire Reis and assessing strategic alternatives.Excluding the non-cash items, the reduction in general and administrative expenses is a result of concerted efforts to reduce public company and other administrative costs, a reduction in staffing for management and accounting personnel who supported the Residential Development Activities segment, but for which the costs were not allocable to that segment, the termination of the lease for the Wellsford corporate office space in the third quarter of 2008 and other cost saving measures. Interest and other income was $316,000 and $587,000 for the year ended December 31, 2009 and 2008, respectively, and primarily reflects interest earned on cash.Interest rates in the 2009 period were significantly lower than in the 2008 period. Interest expense of $592,000 for the year ended December 31, 2009 includes interest and cost amortization on the Bank Loan of $524,000, non-capitalized interest relating to residential development activities of $40,000 and interest from other debt of $28,000.Interest expense of $1,182,000 for the year ended December 31, 2008 includes interest and cost amortization on the Bank Loan of $1,275,000, non-capitalized interest from residential development activities of $111,000, interest from other debt of $38,000, and a decrease in the fair value of the interest rate cap for the Bank Loan of $19,000, offset by the effect of the capitalization of interest of $261,000 from the Bank Loan to residential developments in accordance with existing accounting rules.The decreases in interest expense resulted from substantially lower interest rates, as well as substantial reductions (in the case of the Bank Loan) or eliminations (in the case of our residential property development debt) in the principal amount of outstanding debt obligations. The income tax expense for the year ended December 31, 2009 of $6,000 results from current state and local taxes of $31,000, offset by a net current Federal alternative minimum tax (“AMT”) benefit of $25,000.The income tax benefit during the year ended December 31, 2008 of $1,108,000 results from a change in estimate of NOLs allocable for income tax purposes to the fiscal 2007 period subsequent to the Merger of $1,165,000 and deferred Federal and state tax credits of $82,000, offset by current state and local taxes of $49,000 and current Federal AMT of $90,000. 28 Income Taxes Deferred income taxes reflect the net tax effects of temporary differences between the carrying amount of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes.The net deferred tax liability was approximately $67,000 at December 31, 2009 and 2008 and is reflected as a non-current liability in the accompanying consolidated balance sheets.The significant portion of the deferred tax items relates to the tax benefit of impairment charges before allowances and NOL carryforwards as they relate to deferred tax assets and the deferred tax liability resulting from the intangible assets recorded at the time of the Merger. Private Reis had NOL carryforwards aggregating approximately $6,000,000 at December 31, 2009, expiring in the years 2019 to 2026 and is not subject to an annual limitation. These losses may be utilized against consolidated taxable income, all of which amounts are available for use for financial statement reporting purposes at December 31, 2009.During the seven month period subsequent to the Merger, the Company generated an NOL of approximately $4,600,000 which may be utilized against consolidated taxable income through 2027 and is not subject to an annual limitation. The Company separately has NOLs which resulted from the Company’s merger with Value Property Trust (“VLP”) in 1998 and its operating losses in 2004, 2006 and 2007 (prior to the Merger). There is an annual limitation on the use of such NOLs after an ownership change, pursuant to Section382 of the Internal Revenue Code (the “Code”). As a result of the Merger, the Company has experienced such an ownership change which has resulted in a new annual limitation of $2,779,000. As a result of the new annual limitation and expirations, the Company expects that it could only potentially utilize approximately $31,300,000 of these remaining NOLs at December31, 2009. Of such amount, approximately $4,100,000 will expire in 2010. A further requirement of the tax rules is that after a corporation experiences an ownership change, it must satisfy the continuity of business enterprise, or COBE, requirement (which generally requires that a corporation continue its historic business or use a significant portion of its historic business assets in its business for the two-year period beginning on the date of the ownership change) to be able to utilize NOLs generated prior to such ownership change.Although the Company believes there is a basis for concluding that the COBE requirements were met at December 31, 2008 and through May 31, 2009, management concluded that the Company could not meet the more-likely-than-not criteria for recognizing a deferred tax asset relating to such losses for GAAP accounting purposes. A valuation allowance is required to reduce the deferred tax assets if, based on the weight of the evidence, it is more-likely-than-not that some portion or all of the deferred tax assets will not be realized. Accordingly, management has determined that a valuation allowance of approximately $8,651,000 and $9,205,000 at December 31, 2009 and 2008, respectively, was necessary. The allowances at December 31, 2009 and 2008 relate primarily to AMT credits and to the excess of a portion of the tax basis of certain real estate development assets over their respective financial statement basis.The decrease in the allowance in 2009 is attributable to the change in the estimate of the realization of the real estate asset basis differences.The allowance was reduced significantly at December 31, 2008, as a result of the above described determination that the more-likely-than-not criteria could not be met with respect to all of the Wellsford NOLs existing at the time of the Merger.In addition, approximately $17,300,000 of the Wellsford NOLs expired during 2008.Together, these resulted in a $13,152,000 reduction in the NOL asset and the previously established allowance related thereto during 2008. The Company’s reserve for unrecognized tax benefits was approximately $435,000 and $510,000 at December 31, 2009 and 2008, respectively.The reductions in 2009 and 2008 result from a resolution of unrecognized tax benefits (one in 2009 and two in 2008), offset by interest accruals on other unrecognized items.Interest and penalties related to these tax provisions were primarily included in general and administrative expenses and approximated $80,000 at December 31, 2009 and 2008. Liquidity and Capital Resources At December 31, 2009, the Company’s short-term liquidity requirements include: current operating and capitalizable costs; near-term product development and enhancements of the web site and databases; the current portion of long-term debt (including scheduled principal payments of approximately $4,333,000 on the Bank Loan, payable by December 31, 2010 and other expected additional principal payments of $3,600,000 to be made in 2010 as discussed under “—Reis Services Bank Loan” below); operating and capital leases; warranty costs related to construction; development costs; other capital expenditures; potential settlement of certain outstanding stock options in cash (the liability for which was approximately $126,000 at December 31, 2009 based upon the closing stock price of the Company at December 31, 2009 of $6.15 per share); and repurchases of additional shares of Reis common stock (at December 31, 2009, approximately $176,000 remained available to be purchased under our current authorization, of which approximately $129,000 has been utilized to repurchase shares through March 10, 2010).The Company expects to meet these short-term liquidity requirements generally through the use of available cash, cash generated from the operations of Reis Services, sales of the Company’s remaining real estate assets (including sales of the remaining single family home and lots) either individually or in 29 bulk transactions (approximately $2,187,000 was received from the February 24, 2010 sale of the Company’s Claverack project), releases from property-related escrow reserves and accounts and interest revenue. The Company’s long-term liquidity requirements include: future operating and capitalizable costs; long-term product development and enhancements of the web site and databases; the non-current portion of long-term debt; operating and capital leases and other capital expenditures.The Company expects to meet these long-term liquidity requirements generally through the use of available cash, cash generated from the operations of ReisServices, sales of the Company’s remaining real estate assets (including sales of the remaining single family home and lots) either individually or in bulk transactions (to the extent that any remain unsold after 2010), releases from escrow reserves and accounts, repayment of the Claverack mortgage receivable and interest revenue. Cash and cash equivalents aggregated approximately $22,735,000 at December 31, 2009, including approximately $15,629,000 in the Reis Services segment. Management considers such amounts to be adequate and expects it to continue to be adequate to meet operating, product development and enhancement initiatives and debt service requirements in both the short and long terms at both the Reis Services segment and on a consolidated basis. Reis Services Bank Loan In connection with the Merger agreement, Private Reis entered into a credit agreement, dated October11, 2006, with the Bank of Montreal, Chicago Branch, as administrative agent, and BMO Capital Markets, as lead arranger, which provided for a term loan of up to an aggregate of $20,000,000 and revolving loans up to an aggregate of $7,000,000. Loan proceeds were used to finance $25,000,000 of the cash portion of the Merger consideration and the remaining $2,000,000 may be utilized for future working capital needs of Reis Services. The loans are secured by a security interest in substantially all of the assets, tangible and intangible, of Reis Services and a pledge by the Company of its membership interest in Reis Services.The Bank Loan restricts the flow of cash from Reis Services up to the Company.However, commencing in 2009, the Bank Loan allows for a portion of the cash of Reis Services to be distributed to the Company for qualifying operating expenses of the Company if certain ratios are met, as defined in the credit agreement.The balance of the Bank Loan was approximately $19,250,000 and $22,750,000at December 31, 2009 and 2008, respectively. Reis Services is required to (1)make principal payments on the term loan on a quarterly basis commencing on June30, 2007 in increasing amounts pursuant to the payment schedule provided in the credit agreement and (2)permanently reduce the revolving loan commitments on a quarterly basis commencing on March31, 2010. Additional principal payments are payable if Reis Services’s annual cash flow exceeds certain amounts, or if certain defined operating ratios are not met, all of which are defined in the credit agreement.No additional payments were required during 2009 or 2008.The final maturity date of all amounts borrowed pursuant to the credit agreement is September 30, 2012. The interest rate was LIBOR + 1.50% at December 31, 2009 and 2008 (LIBOR was 0.23% and 0.44% at December 31, 2009 and 2008, respectively). The LIBOR spread under the Bank Loan is based on a leverage ratio, as defined in the credit agreement. The interest spread could range from a high of LIBOR + 3.00% (if the leverage ratio is greater than or equal to 4.50 to 1.00) to a low of LIBOR + 1.50% (if the leverage ratio is less than 2.75 to 1.00). Reis Services also pays a fee on the unused $2,000,000 portion of the revolving loan of 0.50% per annum, as well as an annual administration fee of $25,000. The Bank Loan requires interest rate protection in an aggregate notional principal amount of not less than 50% of the outstanding balance of the Bank Loan for a minimum of three years. An interest rate cap was purchased for $109,000 in June 2007, which caps LIBOR at 5.50% on $15,000,000 from June 2007 to June 2010.The cap had no value at December 31, 2009 and 2008.A decrease in the fair value of approximately $19,000 was recorded as interest expense during the year ended December 31, 2008. In accordance with the terms of the credit agreement, beginning January 1, 2010 and through the maturity of the Bank Loan, the required leverage ratio was reduced to a maximum of 2.00 to 1.00 from a maximum of 2.50 to 1.00.In order to be in compliance with the leverage ratio test, management expects that by March 31, 2010 an additional payment of approximately $3,000,000 will be made in addition to the contractual minimum repayment of $1,000,000 due at that time.In addition, the Company may prepay an additional $600,000 by December 31, 2010 and these additional payments have been reflected as a current liability in the consolidated balance sheets.The Company intends to fund these additional payments from cash on hand, or cash generated from the operations of Reis Services.All of these prepayments will ratably reduce Reis Services’s future contractual minimum payments through maturity. 30 Residential Development Debt In December 2004, the Company obtained revolving development and construction financing for East Lyme in the aggregate amount of approximately $21,177,000, which we refer to as the East Lyme Construction Loan.The East Lyme Construction Loan was extended, with term modifications, in April 2008. The interest rate for the East Lyme Construction Loan increased from LIBOR + 2.15% to LIBOR + 2.50% over the extension period which matured in June 2009. The extension terms also required periodic minimum principal repayments if repayments from sales proceeds were not sufficient to meet required repayment amounts.During April 2009, the Company made principal repayments of approximately $4,177,000, thereby retiring the outstanding balance of the East Lyme Construction Loan and eliminating the minimum liquidity requirement. The lender for the East Lyme Construction Loan initially provided a $3,000,000 letter of credit to a municipality in connection with the construction of public roads at the East Lyme project. In January 2008, the letter of credit requirement was reduced to $1,750,000 by the municipality.The Company initially posted $1,300,000 of restricted cash as collateral for this letter of credit and in April 2009, posted an additional $406,000 of restricted cash to fully collateralize the letter of credit at $1,750,000.In June 2009, the municipality reduced the letter of credit requirement from $1,750,000 to $1,000,000 and in July 2009, further reduced the requirement to $450,000, at which times, the cash collateral requirement was reduced in a corresponding amount (with the excess cash being released to the Company).The Company continues to work with the municipality to further reduce other bonding and escrow requirements.There can be no assurance that the Company will be able to successfully have these amounts reduced in the near future. As a result of the retirement of the East Lyme Construction Loan and the additional cash collateralization of the letter of credit in April 2009, all of the Company’s remaining residential real estate is unencumbered by debt. In April 2005, the Company obtained revolving development and construction financing for Gold Peak in the aggregate amount of approximately $28,800,000, which we refer to as the Gold Peak Construction Loan. The Gold Peak Construction Loan bore interest at LIBOR + 1.65% per annum, was set to mature in November 2009 and had additional extensions at the Company’s option upon satisfaction of certain conditions being met by the borrower. Borrowings occurred as costs were expended and principal repayments were made as units were sold. In August 2008, the Gold Peak Construction Loan was retired. Material Contractual Obligations The following table summarizes material contractual obligations as of December31, 2009: (amounts in thousands) Payments Due For the Years Ended December31, Contractual Obligations 2011 and 2012 2013 and 2014 Thereafter Aggregate Principal payments for all debt obligations(A)(B) $ $ $
